                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         KEITH E. WOODHOUSE,
                                   6                                                          Case No. 19-cv-04546-YGR (PR)
                                                           Petitioner,
                                   7                                                          ORDER GRANTING IN FORMA
                                                    v.                                        PAUPERIS STATUS AND DIRECTING
                                   8                                                          RESPONDENT TO SHOW CAUSE
                                         PATRICK EATON, Acting Warden,1                       WHY THE PETITION SHOULD NOT
                                   9
                                                           Respondent.                        BE GRANTED
                                  10

                                  11           Petitioner, a state prisoner, has filed this petition for a writ of habeas corpus pursuant to

                                  12   28 U.S.C. § 2254. Petitioner also seeks leave to proceed in forma pauperis. It does not appear
Northern District of California
 United States District Court




                                  13   from the face of the petition that it is without merit. Good cause appearing, the Court hereby

                                  14   issues the following orders:

                                  15           1.        Petitioner’s application to proceed in forma pauperis is GRANTED. Dkt. 4.

                                  16           2.        The Clerk of the Court shall serve a copy of this Order and the petition and all
                                       attachments thereto upon Respondent and Respondent’s attorney, the Attorney General of the
                                  17
                                       State of California. The Clerk shall also serve a copy of this Order on Petitioner at his current
                                  18
                                       address.
                                  19
                                               3.        Respondent shall file with this Court and serve upon Petitioner, within sixty (60)
                                  20
                                       days of the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules
                                  21
                                       Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.
                                  22
                                       Respondent shall file with the Answer a copy of all portions of the relevant state records that have
                                  23
                                       been transcribed previously and that are relevant to a determination of the issues presented by the
                                  24
                                       petition.
                                  25
                                               4.        If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse
                                  26
                                  27           1
                                                Patrick Eaton, the current acting warden of the prison where Petitioner is incarcerated,
                                  28   has been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil
                                       Procedure.
                                   1   with the Court and serving it on Respondent within sixty (60) days of his receipt of the Answer.

                                   2   Should Petitioner fail to do so, the petition will be deemed submitted and ready for decision sixty

                                   3   (60) days after the date Petitioner is served with Respondent’s Answer.

                                   4          5.      Respondent may file with this Court and serve upon Petitioner, within sixty (60)

                                   5   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an
                                       Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section
                                   6
                                       2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on
                                   7
                                       Respondent an opposition or statement of non-opposition to the motion within sixty (60) days of
                                   8
                                       receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply
                                   9
                                       within fourteen (14) days of receipt of any opposition.
                                  10
                                              6.      It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  11
                                       Court and Respondent informed of any change of address and must comply with the Court’s
                                  12
Northern District of California




                                       orders in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro
 United States District Court




                                  13
                                       se whose address changes while an action is pending must promptly file a notice of change of
                                  14
                                       address specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action
                                  15
                                       without prejudice when: (1) mail directed to the pro se party by the Court has been returned to the
                                  16
                                       Court as not deliverable, and (2) the Court fails to receive within sixty days of this return a written
                                  17   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also
                                  18   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).
                                  19          Petitioner must also serve on Respondent’s counsel all communications with the Court by
                                  20   mailing a true copy of the document to Respondent’s counsel.
                                  21          7.      Upon showing of good cause, requests for a reasonable extension of time will be
                                  22   granted provided they are filed on or before the deadline they seek to extend.
                                  23          8.      This Order terminates Docket No. 4.
                                  24          IT IS SO ORDERED.
                                  25   Dated: January 13, 2020                        ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  26                                                  United States District Judge
                                  27

                                  28
                                                                                          2
